DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: emitting unit, scanning unit, control unit, light receiving unit, temperature detecting unit, wavelength variation detecting unit in claim 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suguru US 20170261612.

Regarding claim 1, Suguru meets the claim limitations, as follows: 
An optical device comprising: 
an emitting unit (light source in the specification [20]) that emits emitted light (i.e. wavelength variable laser 51) [paragraph 42]; 
a scanning unit (MEMS mirror 7 [26]) that scans the emitted light toward a predetermined range (i.e. mems scanner 55 has a projection lens 56 that projects the light to the detection range) [paragraph 42]; 
an optical member that guides the emitted light to the scanning unit by guiding the emitted light in a direction corresponding to a wavelength (i.e. mems scanner 55 guides the light to the lens 56) [paragraph 42]; and 
a control unit (controller 13 [fig. 1]) that performs control so as to suppress a variation in the scanning range of the emitted light by the scanning unit due to an optical path change of the emitted light through the optical member caused by a change in the wavelength of the emitted light (i.e. control unit controls laser and mems to change the optical path. The laser has a variable wavelength which also changes optical path. Suppressing a variation is an intended use.) [paragraph 42-43].  

Regarding claim 2, Suguru meets the claim limitations, as follows: 
The optical device as claimed in claim 1, wherein the scanning unit is a swinging mirror (i.e. mems scanner 55 can swing to change the direction of light) [paragraph 42], and 
wherein the control unit performs control so as to suppress the variation in the scanning range of the emitted light by changing an angle caused by swinging of the mirror (i.e. control unit controls laser and mems to change the optical path. The laser has a variable wavelength which also changes optical path.) [paragraph 42-43].  

Regarding claim 3, Suguru meets the claim limitations, as follows: 
The optical device as claimed in claim 1, wherein the control unit performs control so as to suppress the variation in the scanning range of the emitted light by controlling timing of emitting the emitted light from the emitting unit (i.e. control unit controls laser and mems to change the optical path. The control unit controls the pulse emission timing. Fig. 4 shows the timing chart.) [paragraph 45; fig. 4].

Regarding claim 4, Suguru meets the claim limitations, as follows:
The optical device as claim in claim 1, comprising a light receiving unit (diffraction grating guides 5 [paragraph 23]) that receives reflected light reflected by an object with the emitted light scanned from the scanning unit, wherein the optical member guides the reflected light to the light receiving unit (i.e. light receiving unit 60 has lenses to direct the light to the distance measuring circuit) [paragraph 39; fig. 5].  


Regarding claim 7, Suguru meets the claim limitations, as follows:
A distance measuring device comprising: an optical device as claimed in claim 1, wherein the distance measuring device measures a distance to an object based on time required from emission of the emitted light to reception of the emitted light by a light receiving unit (i.e. distance measuring circuit 69 determines distance based on time of flight) [paragraph 43].  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suguru in view of Yamaguchi US 20110090516.

Regarding claim 5, Suguru do/does not explicitly disclose(s) the following claim limitations:
a temperature detecting unit that detects temperature of the emitting unit, wherein the control unit performs control so as to suppress the variation in the scanning range of the emitted light by the scanning unit based on the temperature of the emitting unit detected by the temperature detecting unit
However, in the same field of endeavor Yamaguchi discloses the deficient claim limitations, as follows:
a temperature detecting unit that detects temperature of the emitting unit, wherein the control unit performs control so as to suppress the variation in the scanning range of the emitted light by the scanning unit based on the temperature of the emitting unit detected by the temperature detecting unit (i.e. the change width of a position detection signal resulting from a temperature change can be decreased comparing fig. 13a and c) [paragraph 108; fig. 13a-d].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Suguru with Yamaguchi to have a temperature detecting unit that detects temperature of the emitting unit, wherein the control unit performs control so as to suppress the variation in the scanning range of the emitted light by the scanning unit based on the temperature of the emitting unit detected by the temperature detecting unit.
It would be advantageous because temperature can change the results of the scan if not considered. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Suguru with Yamaguchi to obtain the invention as specified in claim 5.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suguru in view of Chino US 20130002790.

Regarding claim 6, Suguru do/does not explicitly disclose(s) the following claim limitations:
a wavelength variation detecting unit: that detects a variation of the wavelength of the emitted light, wherein the control unit performs control so as to suppress the variation in the scanning range of the emitted light by the scanning unit based on the variation of the wavelength of the emitted light detected by the wavelength variation detecting unit
However, in the same field of endeavor Chino discloses the deficient claim limitations, as follows:
a wavelength variation detecting unit: that detects a variation of the wavelength of the emitted light, wherein the control unit performs control so as to suppress the variation in the scanning range of the emitted light by the scanning unit based on the variation of the wavelength of the emitted light detected by the wavelength variation detecting unit (i.e. detection of wavelength variation of the laser beam is corrected) [paragraph 14].
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Suguru with Chino to have a wavelength variation detecting unit: that detects a variation of the wavelength of the emitted light, wherein the control unit performs control so as to suppress the variation in the scanning range of the emitted light by the scanning unit based on the variation of the wavelength of the emitted light detected by the wavelength variation detecting unit.
It would be advantageous because wavelength can change the result of the emitter and detector and could lower accuracy of the scan if not considered. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Suguru with Chino to obtain the invention as specified in claim 6.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426